DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/581,918, filed on 10/20/2009.
Patent Prosecution Highway (PPH)
This application has status under the Patent Highway Prosecution (PPH) program granted on 5/28/2021.
Specification
The new title submitted 5/2/2022 is acknowledged and accepted by the Office, and title objection of the Office Action dated 2/3/2022 is withdrawn. 
Response to Amendment/Claim Status
Claims 2 and 6 are currently pending. Claims 2 and 6 have been amended; claims 1 and 3-5 were previously canceled. No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al (US 2005/0201508 A1-prior art of record, hereafter Shin) in view of Yamazaki et al (US 2002/0158829 A1-prior art of record, hereafter Yamazaki).
Re claim 2, Shin discloses in FIGS. 8 (with references to FIGS. 1, 4 and 5) a semiconductor device comprising:
a first transistor (M4; ¶ [0094]), a second transistor (M10; ¶ [0069]), a third transistor (M11; ¶ [0069]), a fourth transistor (M12; ¶ [0066]), a fifth transistor (M2; ¶ [0066]), a sixth transistor (M3; ¶ [0094]), and a seventh transistor (M6; ¶ [0068]),
wherein one of a source and a drain of the first transistor (M4) is electrically connected (at C2; ¶ [0094]) to one of a source and a drain of the sixth transistor (M3) and a first wiring (CK; ¶ [0063]),
wherein the other of the source and the drain of the first transistor (M4) is electrically connected (at VSS) to one of a source and a drain of the fifth transistor (M2),
wherein a gate (¶ [0094]) of the first transistor (M4) is electrically connected (at J2) to a gate (¶ [0070]) of the fifth transistor (M2),
wherein the first wiring (CK) has a function of transmitting a signal (clock signal CLK1; ¶ [0062]) which is output from a circuit (400R; ¶ [0062]) comprising the first (M4) to seventh transistors (M6),
wherein, a first conductive layer (unspecified gate material), a second conductive layer (unspecified S/D material), and a third conductive layer (unspecified gate material) are arranged (connected) so that the first conductive layer (unspecified gate material) having a function of the gate (¶ [0094]) of the first transistor (M4) is electrically connected (¶ [0073] and [0094]) to the third conductive layer (unspecified gate material) having a function of a gate (¶ [0073]) of the second transistor (M10), through the second conductive layer (unspecified S/D material) which has functions of one of a source and a drain (¶ [0069]) of the third transistor (M11), one of a source and a drain (¶ [0069]) of the fourth transistor (M12), and one of a source (¶ [0091]) and a drain of the seventh transistor (M6),
wherein one of a source and a drain (¶ [0069]) of the second transistor (M10) is directly connected (at J1; ¶ [0069]) to a gate (¶ [0069]) of the third transistor (M11),
wherein the other of the source and the drain of the second transistor (M10) is electrically connected to a second wiring (VSS; ¶ [0073]-[0074]),
wherein the other of the source and the drain of the third transistor (M11) is electrically connected (¶ [0073]-[0074]) to the second wiring (VSS),
wherein the gate of the third transistor (M11) is directly connected (at J1; ¶ [0069] and [0094]) to a gate (¶ [0094]) of the sixth transistor (M3),
wherein the other of the source and the drain of the fourth transistor (M12) is electrically connected (¶ [0091]) to the second wiring (VSS), and
wherein the second transistor (M10) comprises a channel formation region (amorphous silicon channel of NMOS/PMOS M10; ¶ [0006] and [0017]).

For the record, the examiner’s office action is with respect to figures FIG. 5, FIG. 6 and FIG. 7. These depictions are of an electrical circuit of shift registers comprising flip-flop circuits by interconnecting multiple thin-film transistors. In the claims, the applicant’s use of the expression “electrically connected to” is interpreted to mean that a component or component feature is interconnected with another component(s) or component feature(s) for circuit operation. This means that component(s) or component feature(s) need not be directly physically connected with another component(s) or component feature(s) unless specified by the claim language. Therefore, the examiner’s rejection cites, both, indirectly and directly physically connected component(s) or component feature(s) with other component(s) or component feature(s) to satisfy the limitation of “electrically connected to”.

Shin fails to disclose wherein, in a top view, the first conductive layer (unspecified gate material), the second conductive layer (unspecified S/D material), and the third conductive layer (unspecified gate material) are arranged (connected) so that the first conductive layer (unspecified gate material) is electrically connected to the third conductive layer (unspecified gate material) through the second conductive layer (unspecified S/D material); and wherein the second transistor (M10) comprises a channel formation region which is over and overlap with the third conductive layer (unspecified gate material of the second transistor, M10).

However,
Yamazaki discloses in FIGS. 5A-7, 8B, 9 and 10A a semiconductor device comprising:
wherein, in a top view, a first conductive layer (unspecified gate material of TFT 1444 in FIGS. 9 and 10A; ¶ [0244]), a second conductive layer (unspecified S/D material of TFT 1403 in FIGS. 9 and 10A; ¶ [0242]-[0243]), and a third conductive layer (unspecified gate material of TFT 1451 in FIGS. 9 and 10A; ¶ [0247]) are arranged (connected) so that the first conductive layer (unspecified gate material of TFT 1444) is electrically connected to the second conductive layer (unspecified S/D material of TFT 1403) and to the third conductive layer (unspecified gate material of TFT 1451); and
a first transistor (TFT 1444 in FIG. 8B; ¶ [0244]), a second transistor (TFT 1451 in FIG. 8B; ¶ [0247]), a third transistor (TFT 1403 in FIG. 8B; ¶ [0242]-[0243]), a fourth transistor (TFT 1403 in FIG. 8B; ¶ [0242]-[0243]), a fifth transistor (TFT 1450 in FIG. 8B; ¶ [0247]), a sixth transistor (TFT 1445 in FIG. 8B; ¶ [0244]), and a seventh transistor (TFT 1448 in FIG. 8B; ¶ [0247]), wherein the second transistor (TFT 1451) comprises a channel formation region (as in 1433 in FIG. 10A; ¶ [0253]) which is over (above) and overlap with (covers) the third conductive layer (1430).

Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form circuit of Shin such that wherein, in a top view, the first conductive layer, the second conductive layer, and the third conductive layer are arranged (connected), as disclosed by Yamazaki, so that the first conductive layer is electrically connected to the third conductive layer through the second conductive layer, and to form
the second transistor (M10) to comprise a channel formation region which is over and overlap with the third conductive layer, and all of the other transistors as dual gate TFTs, as further disclosed by Yamazaki, for devices in which wiring capacitances of connection portions between driver circuits composing a display and the memory controller and the like are reduced and which has thus low power consumption can be provided, through larger on currents and carrier mobility (Yamazaki; Abstract, ¶ [0038] and [0386]).

Re claim 6, Shin discloses in FIGS. 8 (with references to FIGS. 1, 4 and 5) a semiconductor device comprising:
a first transistor (M4; ¶ [0094]), a second transistor (M10; ¶ [0069]), a third transistor (M11; ¶ [0069]), a fourth transistor (M12; ¶ [0066]), a fifth transistor (M2; ¶ [0066]), a sixth transistor (M3; ¶ [0094]), and a seventh transistor (M6; ¶ [0068]),
wherein one of a source and a drain of the first transistor (M4) is electrically connected (at C2; ¶ [0094]) to one of a source and a drain of the sixth transistor (M3) and a first wiring (CK; ¶ [0063]),
wherein the other of the source and the drain of the first transistor (M4) is electrically connected (at VSS) to one of a source and a drain of the fifth transistor (M2),
wherein a gate (¶ [0094]) of the first transistor (M4) is electrically connected (at J2) to a gate (¶ [0070]) of the fifth transistor (M2),
wherein the first wiring (CK) has a function of transmitting a signal (clock signal CLK1; ¶ [0062]) which is output from a circuit (400R; ¶ [0062]) comprising the first (M4) to seventh transistors (M6),
wherein, a first conductive layer (unspecified gate material), a second conductive layer (unspecified S/D material), and a third conductive layer (unspecified gate material) are arranged (connected) so that the first conductive layer (unspecified gate material) having a function of the gate (¶ [0094]) of the first transistor (M4) is electrically connected (¶ [0073] and [0094]) to the third conductive layer (unspecified gate material) having a function of a gate (¶ [0073]) of the second transistor (M10), through the second conductive layer (unspecified S/D material) which has functions of one of a source and a drain (¶ [0069]) of the third transistor (M11), one of a source and a drain (¶ [0069]) of the fourth transistor (M12), and one of a source (¶ [0091]) and a drain of the seventh transistor (M6),
wherein the first conductive layer (gate of M4) is electrically connected (¶ [0073] and [0094]) to the third conductive layer (gate of M10) without through a semiconductor layer (gate-to-gate at J2),
wherein one of a source and a drain (¶ [0069]) of the second transistor (M10) is directly connected (at J1; ¶ [0069]) to a gate (¶ [0069]) of the third transistor (M11),
wherein the other of the source and the drain of the second transistor (M10) is electrically connected to a second wiring (VSS; ¶ [0073]-[0074]),
wherein the other of the source and the drain of the third transistor (M11) is electrically connected (¶ [0073]-[0074]) to the second wiring (VSS),
wherein the gate of the third transistor (M11) is directly connected (at J1; ¶ [0069] and [0094]) to a gate (¶ [0094]) of the sixth transistor (M3),
wherein the other of the source and the drain of the fourth transistor (M12) is electrically connected (¶ [0091]) to the second wiring (VSS), and
wherein the second transistor (M10) comprises a channel formation region (amorphous silicon channel of NMOS/PMOS M10; ¶ [0006] and [0017]).

For the record, the examiner’s office action is with respect to figures FIG. 5, FIG. 6 and FIG. 7 of the instant application. These depictions are of an electrical circuit of shift registers comprising flip-flop circuits by interconnecting multiple thin-film transistors. In the claims, the applicant’s use of the expression “electrically connected to” is interpreted to mean that a component or component feature is interconnected with another component(s) or component feature(s) for circuit operation. This means that component(s) or component feature(s) need not be directly physically connected with another component(s) or component feature(s) unless specified by the claim language. Therefore, the examiner’s rejection cites, both, indirectly and directly physically connected component(s) or component feature(s) with other component(s) or component feature(s) to satisfy the limitation of “electrically connected to”.

Shin fails to disclose wherein, in a top view, the first conductive layer (unspecified gate material), the second conductive layer (unspecified S/D material), and the third conductive layer (unspecified gate material) are arranged (connected) so that the first conductive layer (unspecified gate material) is electrically connected to the third conductive layer (unspecified gate material) through the second conductive layer (unspecified S/D material); and wherein the second transistor (M10) comprises a channel formation region which is over and overlap with the third conductive layer (unspecified gate material of the second transistor, M10).

However,
Yamazaki discloses in FIGS. 5A-7, 8B, 9 and 10A a semiconductor device comprising:
wherein, in a top view, a first conductive layer (unspecified gate material of TFT 1444 in FIGS. 9 and 10A; ¶ [0244]), a second conductive layer (unspecified S/D material of TFT 1403 in FIGS. 9 and 10A; ¶ [0242]-[0243]), and a third conductive layer (unspecified gate material of TFT 1451 in FIGS. 9 and 10A; ¶ [0247]) are arranged (connected) so that the first conductive layer (unspecified gate material of TFT 1444) is electrically connected to the second conductive layer (unspecified S/D material of TFT 1403) and to the third conductive layer (unspecified gate material of TFT 1451); and
a first transistor (TFT 1444 in FIG. 8B; ¶ [0244]), a second transistor (TFT 1451 in FIG. 8B; ¶ [0247]), a third transistor (TFT 1403 in FIG. 8B; ¶ [0242]-[0243]), a fourth transistor (TFT 1403 in FIG. 8B; ¶ [0242]-[0243]), a fifth transistor (TFT 1450 in FIG. 8B; ¶ [0247]), a sixth transistor (TFT 1445 in FIG. 8B; ¶ [0244]), and a seventh transistor (TFT 1448 in FIG. 8B; ¶ [0247]), wherein the second transistor (TFT 1451) comprises a channel formation region (as in 1433 in FIG. 10A; ¶ [0253]) which is over (above) and overlap with (covers) the third conductive layer (1430).

Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form circuit of Shin such that wherein, in a top view, the first conductive layer, the second conductive layer, and the third conductive layer are arranged (connected), as disclosed by Yamazaki, so that the first conductive layer is electrically connected to the third conductive layer through the second conductive layer, and to form
the second transistor (M10) to comprise a channel formation region which is over and overlap with the third conductive layer, and all of the other transistors as dual gate TFTs, as further disclosed by Yamazaki, for devices in which wiring capacitances of connection portions between driver circuits composing a display and the memory controller and the like are reduced and which has thus low power consumption can be provided, through larger on currents and carrier mobility (Yamazaki; Abstract, ¶ [0038] and [0386]).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive for the following reason(s):
The current interpretation of the prior art to Yamazaki details the layout of TFTs of circuits 1401/1402/1403 in FIG. 8B, where the TFTs are formed as in FIG. 10A, and are shown in top view in FIG. 9.
Therefore, since the TFTs are planar devices having a gate-channel-gate stacking with the S/D regions connected at either sides of the channel (FIG. 10A), it would have been obvious that the transistor devices of Shin to be further formed according to the newly added limitations of wherein, in a top view, the first conductive layer (unspecified gate material), the second conductive layer (unspecified S/D material), and the third conductive layer (unspecified gate material) are arranged (connected) so that the first conductive layer (unspecified gate material) is electrically connected to the third conductive layer (unspecified gate material) through the second conductive layer (unspecified S/D material), consistent with the layout of FIG. 9 of Yamazaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892